Exhibit 10.2

Dated May 11, 2017

PLEDGE AND SECURITY AGREEMENT

among

SAFEGUARD SCIENTIFICS, INC.

EACH OF THE GRANTORS PARTY HERETO

and

HPS INVESTMENT PARTNERS, LLC

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

PAGE

 

SECTION 1. DEFINITIONS; GRANT OF SECURITY

     1  

1.1 General Definitions

     1  

1.2 Definitions; Interpretation

     6  

SECTION 2. GRANT OF SECURITY

     6  

2.1 Grant of Security

     6  

2.2 Certain Limited Exclusions

     7  

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

     8  

3.1 Security for Obligations

     8  

3.2 Continuing Liability Under Collateral

     8  

SECTION 4. CERTAIN PERFECTION REQUIREMENTS

     8  

4.1 Delivery Requirements

     8  

4.2 Control Requirements

     9  

4.3 [Reserved]

     9  

4.4 Other Actions

     9  

4.5 Timing and Notice

     10  

SECTION 5. REPRESENTATIONS AND WARRANTIES

     10  

5.1 Grantor Information and Status

     10  

5.2 Collateral Identification, Special Collateral

     11  

5.3 Ownership of Collateral and Absence of Other Liens

     12  

5.4 Status of Security Interest

     13  

5.5 Goods and Receivables

     13  

5.6 Pledged Equity Interests, Investment Related Property

     14  

SECTION 6. COVENANTS AND AGREEMENTS.

     14  

6.1 Grantor Information and Status

     14  

6.2 Collateral Identification; Special Collateral

     15  

6.3 Ownership of Collateral and Absence of Other Liens

     15  

6.4 Status of Security Interest

     15  

6.5 Goods and Receivables

     15  

6.6 Pledged Equity Interests, Investment Related Property

     16  

SECTION 7. FURTHER ASSURANCES; ADDITIONAL GRANTORS

     18  

7.1 Further Assurances

     18  

7.2 Additional Grantors

     19  

SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

     19  

8.1 Power of Attorney

     19  

8.2 No Duty on the Part of Collateral Agent or Secured Parties

     20  

8.3 Appointment Pursuant to Loan Agreement

     20  

SECTION 9. REMEDIES

     20  

9.1 Generally

     20  

 

i



--------------------------------------------------------------------------------

9.2 Application of Proceeds

     22  

9.3 Sales on Credit

     22  

9.4 Investment Related Property

     22  

9.5 Cash Proceeds; Deposit Accounts

     23  

SECTION 10. COLLATERAL AGENT

     23  

SECTION 11. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

     23  

SECTION 12. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

     24  

SECTION 13. MISCELLANEOUS

     24  

 

ii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedule 5.1    General Information Schedule 5.2    Collateral Identification
Schedule 5.4    Financing Statements Exhibit A    Pledge Supplement Exhibit B   
Securities Account Control Agreement Exhibit C    Deposit Account Control
Agreement

 

iii



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of May 11, 2017 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), between SAFEGUARD SCIENTIFICS, INC., a Pennsylvania corporation
(“Borrower”) and each of the subsidiaries of the Borrower party hereto from time
to time, whether as an original signatory hereto or as an Additional Grantor (as
herein defined) (each, including Borrower, a “Grantor”), and HPS INVESTMENT
PARTNERS, LLC, as collateral agent for the Secured Parties (as herein defined)
(in such capacity as collateral agent, together with its successors and
permitted assigns, the “Collateral Agent”).

RECITALS:

WHEREAS, reference is made to that certain Loan and Guaranty Agreement, dated as
of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among the Borrower,
certain subsidiaries of the Borrower party thereto, as Guarantors, the lenders
party thereto from time to time (the “Lenders”), and HPS Investment Partners,
LLC, as Administrative Agent and Collateral Agent;

WHEREAS, in consideration of the extensions of credit and other accommodations
of the Secured Parties as set forth in the Loan Agreement, each Grantor has
agreed to secure such Grantor’s obligations under the Loan Documents as set
forth herein; and

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent agree as follows:

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:

“Additional Grantors” shall have the meaning assigned in Section 7.2.

“Agreement” shall have the meaning set forth in the preamble.

“Borrower” shall have the meaning set forth in the recitals.

“Cash Proceeds” shall have the meaning assigned in Section 9.5.

“Collateral” shall have the meaning assigned in Section 2.1.

“Collateral Agent” shall have the meaning set forth in the preamble.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

1



--------------------------------------------------------------------------------

“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (4) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (5) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC, (6) with
respect to Letter of Credit Rights, control within the meaning of Section 9-107
of the UCC and (7) with respect to any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), control within the meaning of
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
the jurisdiction relevant to such transferable record.

“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in the Internal Revenue Code.

“Copyright Licenses” shall mean any and all agreements, licenses and covenants
providing for the granting of any right in or to any Copyright or otherwise
providing for a covenant not to sue for infringement or other violation of any
Copyright (whether such Grantor is licensee or licensor thereunder).

“Copyrights” shall mean all United States, and foreign copyrights (whether or
not the underlying works of authorship have been published), including but not
limited to copyrights in software and all rights in and to databases, all
designs (including but not limited to industrial designs, Protected Designs
within the meaning of 17 U.S.C. 1301 et. Seq. and Community designs), and all
Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether
registered or unregistered, as well as all moral rights, reversionary interests,
and termination rights, and, with respect to any and all of the foregoing:
(i) all registrations and applications therefor, (ii) all extensions and
renewals thereof, (iii) the right to sue or otherwise recover for any past,
present and future infringement or other violation thereof, (iv) all Proceeds of
the foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (v) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.

“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 hereof but only to the extent, and
for so long as, so excluded thereunder.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Grantors” shall have the meaning set forth in the preamble.

 

2



--------------------------------------------------------------------------------

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under the United States, multinational or foreign laws or otherwise, including
without limitation, Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks, Trademark Licenses, Trade Secrets, and Trade Secret Licenses, and
the right to sue or otherwise recover for any past, present and future
infringement, dilution, misappropriation, or other violation or impairment
thereof, including the right to receive all Proceeds therefrom, including
without limitation license fees, royalties, income, payments, claims, damages
and proceeds of suit, now or hereafter due and/or payable with respect thereto.

“Investment Accounts” shall mean each of the Secured Accounts, Securities
Accounts, Commodity Accounts and Deposit Accounts.

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) that is not an Excluded Asset and
(ii) all of the following (regardless of whether classified as investment
property under the UCC): all Pledged Equity Interests, Pledged Debt, the
Investment Accounts and certificates of deposit.

“Lenders” shall have the meaning set forth in the recitals.

“Loan Agreement” shall have the meaning set forth in the recitals.

“Material Action” shall mean (i) to file any insolvency or reorganization case
or proceeding, to institute proceedings to have any Grantor be adjudicated
bankrupt or insolvent, to institute proceedings under any applicable insolvency
law, to seek any relief under any law relating to relief from debts or the
protection of debtors, to consent to the filing or institution of bankruptcy or
insolvency proceedings against any Grantor, or to file a petition seeking, or
consent to, reorganization, liquidation or relief with respect to any Grantor
under any applicable federal or state law relating to bankruptcy, reorganization
or insolvency, (ii) to seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian, or any similar official
of or for any Grantor or any part of its property, (iii) to make any assignment
for the benefit of creditors of any Grantor, (iv) to admit in writing any
Grantor’s inability to pay its debts generally as they become due, (v) to merge,
consolidate or combine any Grantor or any subsidiary of any of them with any
other entity, to dissolve or wind-up any Grantor, to sell, transfer or otherwise
dispose of all or any material part of any Grantor’s assets or to approve any
plan or agreement to engage in any of the foregoing actions, except in each case
as expressly permitted by the Loan Agreement or (vi) to take action in
furtherance of any of the foregoing.

“Patent Licenses” shall mean all agreements, licenses and covenants providing
for the granting of any right in or to any Patent or otherwise providing for a
covenant not to sue for infringement or other violation of any Patent (whether
such Grantor is licensee or licensor thereunder).

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, without limitation: (i) each patent and patent
application required to be listed in Schedule 5.2(II) under the heading
“Patents” (as such schedule may be amended or supplemented from time to time),
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (iii) all patentable inventions and
improvements thereto, (iv) the right to sue or otherwise recover for any past,
present and future infringement or other violation thereof, (v) all Proceeds of
the foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (vi) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.

 

3



--------------------------------------------------------------------------------

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

“Pledged Debt” shall mean all indebtedness for borrowed money owed to such
Grantor, whether or not evidenced by any Instrument, including, without
limitation, all indebtedness described on Schedule 5.2(I) under the heading
“Pledged Debt” (as such schedule may be amended or supplemented from time to
time), issued by the obligors named therein, the instruments, if any, evidencing
such any of the foregoing, and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any business entity including, without limitation, any
trust and all management rights relating to any entity whose Equity Interests
are included as Pledged Equity Interests.

“Pledged LLC Interests” shall mean all interests in any limited liability
company and each series thereof including, without limitation, all limited
liability company interests listed on Schedule 5.2(I) under the heading “Pledged
LLC Interests” (as such schedule may be amended or supplemented from time to
time) and the certificates, if any, representing such limited liability company
interests and any interest of such Grantor on the books and records of such
limited liability company or on the books and records of any Securities
Intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests and all rights as a member of the related limited liability company.

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 5.2(I) under the heading “Pledged Partnership Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of such Grantor
on the books and records of such partnership or on the books and records of any
Securities Intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests and all rights as a partner of the related partnership.

“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
5.2(I) under the heading “Pledged Stock” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any Securities Intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares.

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

 

4



--------------------------------------------------------------------------------

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written or non-written forms of information related in any way
to the foregoing or any Receivable.

“Secured Account” shall mean each account in respect of which the Collateral
Agent has received a Control Agreement and has a perfected security interest in
accordance with this Agreement.

“Secured Obligations” shall have the meaning assigned in Section 3.1.

“Trademark Licenses” shall mean any and all agreements, licenses and covenants
providing for the granting of any right in or to any Trademark or otherwise
providing for a covenant not to sue for infringement dilution or other violation
of any Trademark or permitting co-existence with respect to a Trademark (whether
such Grantor is licensee or licensor thereunder).

“Trademarks” shall mean all United States, and foreign trademarks, trade names,
trade dress, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, whether or not registered, and with respect to any
and all of the foregoing: (i) all registrations and applications therefor,
(ii) all extensions or renewals of any of the foregoing, (iii) all of the
goodwill of the business connected with the use of and symbolized by any of the
foregoing, (iv) the right to sue or otherwise recover for any past, present and
future infringement, dilution or other violation of any of the foregoing or for
any injury to the related goodwill, (v) all Proceeds of the foregoing,
including, without limitation, license fees, royalties, income, payments,
claims, damages, and proceeds of suit now or hereafter due and/or payable with
respect thereto, and (vi) all other rights of any kind accruing thereunder or
pertaining thereto throughout the world.

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder).

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not the foregoing has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to the foregoing, and with
respect to any and all of the foregoing: (i) the right to sue or otherwise
recover for any past, present and future misappropriation or other violation
thereof, (ii) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, and proceeds of suit
now or hereafter due and/or payable with respect thereto and (iii) all other
rights of any kind accruing thereunder or pertaining thereto throughout the
world.

 

5



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

“United States” shall mean the United States of America.

1.2 Definitions; Interpretation.

(a) In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Account, Account Debtor,
As-Extracted Collateral, Bank, Certificated Security, Chattel Paper, Commercial
Tort Claims, Commodity Account, Commodity Contract, Commodity Intermediary,
Consignee, Consignment, Consignor, Deposit Account, Document, Entitlement Order,
Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Health-Care-Insurance Receivable, Instrument, Inventory,
Letter of Credit Right, Manufactured Home, Money, Payment Intangible, Proceeds,
Record, Securities Account, Securities Intermediary, Security Certificate,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.

(b) All other capitalized terms used herein (including the preamble and recitals
hereto) and not otherwise defined herein shall have the meanings ascribed
thereto in the Loan Agreement. The incorporation by reference of terms defined
in the Loan Agreement shall survive any termination of the Loan Agreement until
this Agreement is terminated as provided in Section 11 hereof. Any of the terms
defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference. References herein to any
Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. The terms lease and license shall
include sub-lease and sub-license, as applicable. If any conflict or
inconsistency exists between this Agreement and the Loan Agreement, the Loan
Agreement shall govern. All references herein to provisions of the UCC shall
include all successor provisions under any subsequent version or amendment to
any Article of the UCC.

SECTION 2. GRANT OF SECURITY.

2.1 Grant of Security. Each Grantor hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in and continuing lien
on all of such Grantor’s right, title and interest in, to and under all personal
property of such Grantor including, but not limited to the following, in each
case whether now or hereafter existing or in which any Grantor now has or
hereafter acquires an interest and wherever the same may be located (all of
which being hereinafter collectively referred to as the “Collateral”):

 

6



--------------------------------------------------------------------------------

(a) Accounts;

(b) Chattel Paper;

(c) Documents;

(d) General Intangibles;

(e) Goods (including, without limitation, Inventory and Equipment);

(f) Instruments;

(g) Insurance;

(h) Intellectual Property;

(i) Investment Related Property (including, without limitation, Deposit
Accounts);

(j) Letter of Credit Rights;

(k) Money;

(l) Receivables and Receivable Records;

(m) Commercial Tort Claims now or hereafter described on Schedule 5.2;

(n) to the extent not otherwise included above, all other personal property of
any kind and all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing; and

(o) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

2.2 Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Collateral include or the security interest granted under
Section 2.1 hereof attach to (a) any lease, license, contract or agreement to
which any Grantor is a party, and any of its rights or interest thereunder, if
and to the extent that a security interest is prohibited by or in violation of
(i) any law, rule or regulation applicable to such Grantor, or (ii) a term,
provision or condition of any such lease, license, contract or agreement (unless
such law, rule, regulation, term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity); provided however
that the Collateral shall include (and such security interest shall attach)
immediately at such time as the contractual or legal prohibition shall no longer
be applicable and to the extent severable, shall attach immediately to any
portion of such lease, license, contract or agreement not subject to the
prohibitions specified in (i) or (ii) above; provided further that the
exclusions referred to in clause (a) of this Section 2.2 shall not include any
Proceeds of any such lease, license, contract or agreement; (b) any of the
outstanding capital stock of a Controlled Foreign Corporation in excess of 66%
of the voting power of all classes of capital stock of such Controlled Foreign
Corporation entitled to vote; provided that immediately upon the amendment of
the Internal Revenue Code to allow the pledge of a greater percentage of the
voting power of capital stock in a Controlled Foreign Corporation without
adverse tax consequences, the Collateral shall include, and the security
interest granted by each Grantor shall attach

 

7



--------------------------------------------------------------------------------

to, such greater percentage of capital stock of each Controlled Foreign
Corporation; (c) any “intent-to-use” application for registration of a Trademark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law; (d) any Private
Securities forming part of the Portfolio, or (e) any Miscellaneous Securities;
provided that the exclusions referred to in clause (d) and (e) of this
Section 2.2 shall not include any Proceeds of any Private Securities forming
part of the Portfolio or any Proceeds of any Miscellaneous Securities.

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations (the “Secured Obligations”).

3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Collateral Agent or any other Secured Party, (ii) each Grantor
shall remain liable under each of the agreements included in the Collateral,
including, without limitation, any agreements relating to Pledged Equity
Interests, to perform all of the obligations undertaken by it thereunder all in
accordance with and pursuant to the terms and provisions thereof and neither the
Collateral Agent nor any Secured Party shall have any obligation or liability
under any of such agreements by reason of or arising out of this Agreement or
any other document related thereto nor shall the Collateral Agent nor any
Secured Party have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including, without limitation, any agreements relating to Pledged
Equity Interests, and (iii) the exercise by the Collateral Agent of any of its
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

SECTION 4. CERTAIN PERFECTION REQUIREMENTS

4.1 Delivery Requirements.

(a) With respect to any Certificated Securities issued by any Loan Party
included in the Collateral, each Grantor shall deliver to the Collateral Agent
the Security Certificates evidencing such Certificated Securities duly indorsed
by an effective indorsement (within the meaning of Section 8-107 of the UCC), or
accompanied by share transfer powers or other instruments of transfer duly
endorsed by such an effective endorsement, in each case, to the Collateral Agent
or in blank. In addition, each Grantor shall cause any certificates evidencing
any Pledged Equity Interests, including, without limitation, any Pledged
Partnership Interests or Pledged LLC Interests, to be similarly delivered to the
Collateral Agent regardless of whether such Pledged Equity Interests constitute
Certificated Securities.

 

8



--------------------------------------------------------------------------------

(b) With respect to any Instruments or Tangible Chattel Paper included in the
Collateral, each Grantor shall deliver to the Collateral Agent all such
Instruments or Tangible Chattel Paper to the Collateral Agent duly indorsed in
blank.

4.2 Control Requirements.

(a) With respect to any Deposit Accounts, Securities Accounts, Security
Entitlements, Commodity Accounts and Commodity Contracts included in the
Collateral, each Grantor shall ensure that the Collateral Agent has Control
thereof, subject to Section 6.4 of the Loan Agreement. With respect to any
Securities Accounts or Securities Entitlements, such Control shall be
accomplished by the Grantor causing the Securities Intermediary maintaining such
Securities Account or Security Entitlement to enter into an agreement
substantially in the form of Exhibit B hereto (or such other agreement in form
and substance reasonably satisfactory to the Collateral Agent) pursuant to which
the Securities Intermediary shall agree to comply with the Collateral Agent’s
Entitlement Orders without further consent by such Grantor. With respect to any
Deposit Account, subject to Section 6.4 of the Loan Agreement, each Grantor
shall cause the depositary institution maintaining such account to enter into an
agreement substantially in the form of Exhibit C hereto (or such other agreement
in form and substance reasonably satisfactory to the Collateral Agent), pursuant
to which the Bank shall agree to comply with the Collateral Agent’s instructions
with respect to disposition of funds in the Deposit Account without further
consent by such Grantor. With respect to any Commodity Accounts or Commodity
Contracts each Grantor shall cause Control in favor of the Collateral Agent in a
manner reasonably acceptable to the Collateral Agent.

(b) With respect to any Uncertificated Security included in the Collateral
(other than any Uncertificated Securities credited to a Securities Account),
each Grantor shall cause the issuer of such Uncertificated Security to either
(i) register the Collateral Agent as the registered owner thereof on the books
and records of the issuer or (ii) execute an agreement in form and substance
reasonably satisfactory to the Collateral Agent, pursuant to which such issuer
agrees to comply with the Collateral Agent’s instructions with respect to such
Uncertificated Security without further consent by such Grantor.

(c) With respect to any Letter of Credit Rights included in the Collateral
(other than any Letter of Credit Rights constituting a Supporting Obligation for
a Receivable in which the Collateral Agent has a valid and perfected security
interest), Grantor shall ensure that Collateral Agent has Control thereof by
obtaining the written consent of each issuer of each related letter of credit to
the assignment of the proceeds of such letter of credit to the Collateral Agent.

(d) With respect to any Electronic Chattel Paper or “transferable record” (as
that term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) included in the
Collateral, Grantor shall ensure that the Collateral Agent has Control thereof.

4.3 [Reserved].

4.4 Other Actions.

(a) If any issuer of any Pledged Equity Interest (other than the BVI Subsidiary
or any issuer of any Excluded Assets) is organized under a jurisdiction outside
of the United States, each Grantor shall take such additional actions,
including, without limitation, causing the issuer to register the pledge on its
books and records or making such filings or recordings, in each case as may be
necessary or advisable, under the laws of such issuer’s jurisdiction to ensure
the validity, perfection and priority of the security interest of the Collateral
Agent.

 

9



--------------------------------------------------------------------------------

(b) With respect to any Pledged Equity Interests included in the Collateral, if
the Grantors own less than 100% of the Equity Interests in any issuer of such
Pledged Equity Interests, Grantors shall use their commercially reasonable
efforts to obtain the consent of each other holder of partnership interest,
limited liability company interests or other Equity Interests in such issuer to
the security interest of the Collateral Agent hereunder and following an Event
of Default, the transfer of such Pledged Equity Interests to the Collateral
Agent or its designee, and to the substitution of the Collateral Agent or its
designee as a shareholder, partner or member with all the rights and powers
related thereto. Each Grantor consents to the grant by each other Grantor of a
Lien in all Investment Related Property to the Collateral Agent and without
limiting the generality of the foregoing consents to the transfer of any Pledged
Equity Interest to the Collateral Agent or its designee following an Event of
Default and to the substitution of the Collateral Agent or its designee as a
shareholder in any company, as a partner in any partnership or as a member in
any limited liability company with all the rights and powers related thereto.

4.5 Timing and Notice. With respect to any Collateral in existence on the
Effective Date, each Grantor shall comply with the requirements of this
Section 4 on the date hereof and, with respect to any Collateral hereafter owned
or acquired, such Grantor shall comply with such requirements within ten
(10) Business Days of Grantor acquiring rights therein. Each Grantor shall
promptly inform the Collateral Agent of its acquisition of any Collateral for
which any action is required by this Section 4 (including, for the avoidance of
doubt, the filing of any applications for, or the issuance or registration of,
any Patents, Copyrights or Trademarks).

SECTION 5. REPRESENTATIONS AND WARRANTIES.

Each Grantor hereby represents and warrants, on the Effective Date, on the date
of each Payment/Advance Form and on the Funding Date of each Advance, that:

5.1 Grantor Information and Status.

(a) Schedule 5.1(A) (as such schedule may be amended or supplemented from time
to time) sets forth under the appropriate headings: (1) the exact full legal
name of such Grantor as it appears on its respective certificate of
incorporation or any other organization document, (2) the type of organization
of such Grantor, (3) the jurisdiction of organization of such Grantor, (4) the
Federal Taxpayer Identification Number of such Grantor and (5) the
organizational identification number of such Grantor, if any;

(b) except as provided on Schedule 5.1(B) (as such schedule may be amended or
supplemented from time to time), it has not changed its name, jurisdiction of
organization, chief executive office or sole place of business (or principal
residence if such Grantor is a natural person) or its corporate structure in any
way (e.g., by merger, consolidation, change in corporate form or otherwise) and
has not done business under any other name or any trade name;

(c) Schedule 5.1(C) (as such schedule may be amended or supplemented from time
to time) sets forth under the appropriate headings: (1) the address of the chief
executive office or its sole place of business (or the principal residence if
such Grantor is a natural person), (2) the mailing address of each Grantor, if
different from the location of the chief executive office, (3) the locations
where each Grantor maintains any books and records and (4) all other places of
business of each Grantor;

 

10



--------------------------------------------------------------------------------

(d) no security or lien instrument covering all or any part of its Collateral is
on file in any public office except such as may have been filed in favor of the
Collateral Agent in connection with the Loan Documents and the instruments
identified on Schedule 5.1(D) or evidencing Permitted Liens coming into
existence after the date hereof;

(e) such Grantor has been duly organized and is validly existing as an entity of
the type as set forth opposite such Grantor’s name on Part (A) of Schedule 5.1
solely under the laws of the jurisdiction as set forth opposite such Grantor’s
name on Part (A) of Schedule 5.1 and remains duly existing as such. Such Grantor
has not filed any certificates of dissolution or liquidation, any certificates
of domestication, transfer or continuance in any other jurisdiction; and

(f) no Grantor is a “transmitting utility” (as defined in Section 9-102(a)(80)
of the UCC).

5.2 Collateral Identification, Special Collateral.

(a) Schedule 5.2(A) (as such schedule may be amended or supplemented from time
to time) sets forth under the appropriate headings all of such Grantor’s:
(1) Pledged Equity Interests, (2) Pledged Debt, (3) Securities Accounts,
(4) Deposit Accounts, (5) Commercial Tort Claims other than any Commercial Tort
Claims having a value of less than Fifty Thousand Dollars ($50,000) individually
or Two Hundred and Fifty Thousand Dollars ($250,000) in the aggregate, and
(6) Letter of Credit Rights for letters of credit;

(b) Schedule 5.2(B) (as such schedule may be amended or supplemented from time
to time) sets forth under the appropriate headings: (1) the locations where each
Grantor maintains any of the Collateral and (2) the names and addresses of all
persons or entities other than each Grantor, such as lessees, consignees,
warehousemen or purchasers of Chattel Paper, which have possession or are
intended to have possession of any of the Collateral consisting of instruments,
Chattel Paper, inventory or equipment;

(c) except for those purchases, acquisitions and other transactions described in
Schedule 5.2 (C) (as such schedule may be amended or supplemented from time to
time), all of the Collateral acquired in the last five (5) years has been
originated by each Grantor in the ordinary course of business or consists of
goods which have been acquired by such Grantor in the ordinary course of
business from a person in the business of selling goods of that kind;

(d) [reserved];

(e) attached hereto as Schedule 5.2(E)(i) (as such schedule may be amended or
supplemented from time to time) is a list of all real property owned or leased
by each of the Grantors as of the Effective Date;

(f) attached hereto as Schedule 5.2(F) (as such schedule may be amended or
supplemented from time to time) is a true and correct chart showing the
ownership relationship of the Grantors;

(g) attached hereto as Schedule 5.2(G)(i) (as such schedule may be amended or
supplemented from time to time) is a schedule setting forth all of the Patents
and Trademarks registered with the United States Patent and Trademark Office or
another government office of the United States, any state or subdivision therein
or the applicable governmental offices in any other applicable country

 

11



--------------------------------------------------------------------------------

(excluding Excluded Assets) and owned by each Grantor, including the name of the
registered owner and the registration number of each Patent and Trademark owned
by each such Grantor. Attached hereto as Schedule 5.2 (G)(ii) (as such schedule
may be amended or supplemented from time to time) is a schedule setting forth
all of the Copyrights registered with the United States Copyright Office or
another government office of the United States, any state or subdivision therein
or the applicable governmental offices in any other applicable country
(excluding Excluded Assets) owned by each Grantor, including the name of the
registered owner and the registration number of each Copyright owned by each
such Grantor;

(h) attached hereto as Schedule 5.2(H)(i) (as such schedule may be amended or
supplemented from time to time) is a true and correct list of all promissory
notes, instruments (other than checks to be deposited in the ordinary course of
business), tangible chattel paper, electronic chattel paper and other evidence
of indebtedness held by each Grantor as of the Effective Date, the value of
which is in excess of One Hundred Thousand Dollars ($100,000), stating if such
instruments, chattel paper or other evidence of indebtedness is pledged under
this Agreement;

(i) except as described on Schedule 5.2(E)(ii) attached hereto (as such schedule
may be amended or supplemented from time to time), no Grantor has entered into
any leases, subleases, tenancies, franchise agreements, licenses or other
occupancy arrangements as owner, lessor, sublessor, licensor, franchisor or
grantor with respect to any of the real property described on Schedule
5.2(E)(i);

(j) none of the Collateral constitutes, or is the Proceeds of, (1) Farm
Products, (2) As-Extracted Collateral, (3) Manufactured Homes,
(4) Health-Care-Insurance Receivables; (5) timber to be cut, or (6) aircraft,
aircraft engines, satellites, ships or railroad rolling stock. No material
portion of the collateral consists of motor vehicles or other goods subject to a
certificate of title statute of any jurisdiction;

(k) all information supplied by any Grantor with respect to any of the
Collateral (taken as a whole) is accurate and complete in all material respects;
and

(l) not more than 10% of the value of all personal property included in the
Collateral is located in any country other than the United States.

5.3 Ownership of Collateral and Absence of Other Liens.

(a) it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral and, as to all Collateral
whether now existing or hereafter acquired, developed or created (including by
way of lease or license), will continue to own or have such rights in each item
of the Collateral (except as otherwise permitted by the Loan Agreement), in each
case free and clear of any and all Liens, rights or claims of all other Persons,
including, without limitation, liens arising as a result of such Grantor
becoming bound (as a result of merger or otherwise) as debtor under a security
agreement entered into by another Person other than any Permitted Liens; and

(b) other than any financing statements filed in favor of the Collateral Agent,
no effective financing statement, fixture filing or other instrument similar in
effect under any applicable law covering all or any part of the Collateral is on
file in any filing or recording office except for (x) financing statements for
which duly authorized proper termination statements have been delivered to the
Collateral Agent for filing and (y) financing statements filed in connection
with Permitted Liens. Other than the Collateral Agent and any automatic control
in favor of a Bank, Securities Intermediary or Commodity Intermediary
maintaining a Deposit Account, Securities Account or Commodity Contract, no
Person is in Control of any Collateral.

 

12



--------------------------------------------------------------------------------

5.4 Status of Security Interest. upon the filing of financing statements naming
each Grantor as “debtor” and the Collateral Agent as “secured party” and
describing the Collateral in the filing offices set forth opposite such
Grantor’s name on Schedule 5.4 hereof (as such schedule may be amended or
supplemented from time to time), the security interest of the Collateral Agent
in all Collateral that can be perfected by the filing of a financing statement
under the Uniform Commercial Code as in effect in any jurisdiction will
constitute a valid, perfected, first priority Liens subject to any Permitted
Liens with respect to Collateral. Each agreement purporting to give the
Collateral Agent Control over any Collateral is effective to establish the
Collateral Agent’s Control of the Collateral subject thereto;

(a) to the extent perfection or priority of the security interest therein is not
subject to Article 9 of the UCC, upon recordation of the security interests
granted hereunder in Patents, Trademarks, Copyrights and exclusive Copyright
Licenses in the applicable intellectual property registries, including but not
limited to the United States Patent and Trademark Office and the United States
Copyright Office, the security interests granted to the Collateral Agent
hereunder shall constitute valid, perfected, first priority Liens (subject to
Permitted Liens);

(b) no authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other Person
is required for either (i) the pledge or grant by any Grantor of the Liens
purported to be created in favor of the Collateral Agent hereunder or (ii) the
exercise by Collateral Agent of any rights or remedies in respect of any
Collateral (whether specifically granted or created hereunder or created or
provided for by applicable law), except (A) for the filings contemplated by
clause (a) above and (B) as may be required, in connection with the disposition
of any Investment Related Property, by laws generally affecting the offering and
sale of Securities; and

(c) each Grantor is in compliance with its obligations under Section 4 hereof.

5.5 Goods and Receivables.

(a) each Receivable (a) is and will be the legal, valid and binding obligation
of the Account Debtor in respect thereof, representing an unsatisfied obligation
of such Account Debtor; (b) is and will be enforceable in accordance with its
terms, in each case, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to, or limiting, creditors’
rights generally or by equitable principles relating to enforceability; (c) is
not and will not be subject to any credits, rights of recoupment, setoffs,
defenses, taxes, counterclaims (except with respect to refunds, returns and
allowances in the ordinary course of business with respect to damaged
merchandise); and (d) is and will be in compliance with all applicable laws,
whether federal, state, local or foreign; and

(b) none of the Account Debtors in respect of any Receivable in excess of Fifty
Thousand Dollars ($50,000) individually or Two Hundred and Fifty Thousand
Dollars ($250,000) in the aggregate is the government of the United States, any
agency or instrumentality thereof, any state or municipality or any foreign
sovereign. No Receivable in excess of Fifty Thousand Dollars ($50,000)
individually or Two Hundred and Fifty Thousand Dollars ($250,000) in the
aggregate requires the consent of the Account Debtor in respect thereof in
connection with the security interest hereunder, except any consent which has
been obtained;

 

13



--------------------------------------------------------------------------------

(c) no Goods now or hereafter produced by any Grantor and included in the
Collateral have been or will be produced in violation of the requirements of the
Fair Labor Standards Act, as amended, or the rules and regulations promulgated
thereunder; and

5.6 Pledged Equity Interests, Investment Related Property.

(a) it is the record and beneficial owner of the Pledged Equity Interests free
of all Liens, rights or claims of other Persons , and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any Pledged Equity Interests;

(b) no consent of any Person including any other general or limited partner, any
other member of a limited liability company, any other shareholder or any other
trust beneficiary is necessary or desirable in connection with the creation,
perfection or first priority status of the security interest of the Collateral
Agent in any Pledged Equity Interests or the exercise by the Collateral Agent of
the voting or other rights provided for in this Agreement or the exercise of
remedies in respect thereof except such as have been obtained;

(c) all of the Pledged Equity Interests are or represent interests that by their
terms provide that they are securities governed by the uniform commercial code
of an applicable jurisdiction;

(d) none of the Pledged Equity Interests are or represent interests in issuers
that (i) are registered as investment companies or (ii) are dealt in or traded
on securities exchanges or markets; and

(e) the Pledged Equity Interests constitute 100% of the outstanding Equity
Interests in each applicable entity (except to the extent, and for so long as
such Equity Interests are Excluded Assets).

SECTION 6. COVENANTS AND AGREEMENTS.

Each Grantor hereby covenants and agrees that:

6.1 Grantor Information and Status.

(a) without limiting any prohibitions or restrictions on mergers or other
transactions set forth in the Loan Agreement, it shall not change such Grantor’s
name, identity, sole place of business (or principal residence if such Grantor
is a natural person), chief executive office, organizational identification
number, type of organization or jurisdiction of organization unless it shall
have (a) notified the Collateral Agent in writing at least thirty (30) days
prior to any such change or establishment, identifying such new proposed name,
identity, sole place of business (or principal residence if such Grantor is a
natural person), chief executive office, jurisdiction of organization and
providing such other information in connection therewith as the Collateral Agent
may reasonably request and (b) taken all actions necessary or advisable to
maintain the continuous validity, perfection and the same priority of the
Collateral Agent’s security interest in the Collateral granted or intended to be
granted and agreed to hereby. In the case of any merger or consolidation, it
shall take all actions necessary or advisable to maintain the continuous
validity, perfection and the same priority of the Collateral Agent’s security
interest in the Collateral granted or intended to be granted and agreed to
hereby including, without limitation, executing and delivering to the Collateral
Agent a completed Pledge Supplement together with all Supplements to Schedules
thereto, upon completion of such merger or consolidation confirming the grant of
the security interest hereunder.

 

14



--------------------------------------------------------------------------------

6.2 Collateral Identification; Special Collateral.

(a) in the event that it hereafter acquires any Collateral of a type described
in Section 5.2(j) hereof, it shall promptly notify the Collateral Agent thereof
in writing and take such actions and execute such documents and make such
filings all at Grantor’s expense as the Collateral Agent may reasonably request
in order to ensure that the Collateral Agent has a valid, perfected, first
priority security interest in such Collateral, subject to any Permitted Liens.

(b) in the event that it hereafter acquires or has any Commercial Tort Claim in
excess of Fifty Thousand Dollars ($50,000) individually or Two Hundred and Fifty
Thousand Dollars ($250,000) in the aggregate, it shall deliver to the Collateral
Agent a completed Pledge Supplement together with all Supplements to Schedules
thereto, identifying such new Commercial Tort Claims.

6.3 Ownership of Collateral and Absence of Other Liens.

(a) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and such Grantor shall defend the
Collateral against all Persons at any time claiming any interest therein;

(b) upon such Grantor or any officer of such Grantor obtaining knowledge
thereof, it shall promptly notify the Collateral Agent in writing of any event
that may have a material adverse effect on the value of the Collateral or any
portion thereof (except for any immaterial portion thereof), the ability of any
Grantor or the Collateral Agent to dispose of the Collateral or any portion
thereof (except for any immaterial portion thereof), or the rights and remedies
of the Collateral Agent in relation thereto, including, without limitation, the
levy of any legal process against the Collateral or any portion thereof, or may
otherwise result in a Material Adverse Change; and

(c) it shall not sell, transfer or assign (by operation of law or otherwise) or
exclusively license to another Person any Collateral except as otherwise
permitted by the Loan Agreement.

6.4 Status of Security Interest.

(a) subject to the limitations set forth in subsection (b) of this Section 6.4,
each Grantor shall maintain the security interest of the Collateral Agent
hereunder in all Collateral as valid, perfected, first priority Liens (subject
to Permitted Liens).

(b) Notwithstanding the foregoing, no Grantor shall be required to take any
action to perfect any Collateral that can only be perfected by (i) Control, (ii)
foreign filings with respect to Intellectual Property, or (iii) filings with
registrars of motor vehicles or similar governmental authorities with respect to
goods covered by a certificate of title, in each case except as and to the
extent specified in Section 4 hereof.

6.5 Goods and Receivables.

(a) it shall not deliver any Document evidencing any Equipment and Inventory to
any Person other than the issuer of such Document to claim the Goods evidenced
therefor or the Collateral Agent;

 

15



--------------------------------------------------------------------------------

(b) it shall keep and maintain at its own cost and expense satisfactory and
complete records of the Receivables, including, but not limited to, the
originals of all documentation with respect to all Receivables and records of
all payments received and all credits granted on the Receivables, all
merchandise returned and all other dealings therewith;

(c) other than in the ordinary course of business (i) it shall not amend,
modify, terminate or waive any provision of any Receivable in any manner which
could reasonably be expected to result in a Material Adverse Change;
(ii) following and during the continuation of an Event of Default, such Grantor
shall not (w) grant any extension or renewal of the time of payment of any
Receivable, (x) compromise or settle any dispute, claim or legal proceeding with
respect to any Receivable for less than the total unpaid balance thereof,
(y) release, wholly or partially, any Person liable for the payment thereof, or
(z) allow any credit or discount thereon; and

(d) the Collateral Agent shall have the right at any time to notify, or require
any Grantor to notify, any Account Debtor of the Collateral Agent’s security
interest in the Receivables and any Supporting Obligation and, in addition, at
any time following the occurrence and during the continuation of an Event of
Default, the Collateral Agent may: (i) direct the Account Debtors under any
Receivables to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Collateral Agent; (ii) notify, or require any Grantor
to notify, each Person maintaining a lockbox or similar arrangement to which
Account Debtors under any Receivables have been directed to make payment to
remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such lockbox or other arrangement
directly to the Collateral Agent; and (iii) enforce, at the expense of such
Grantor, collection of any such Receivables and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. If the Collateral Agent notifies any Grantor that it
has elected to collect the Receivables in accordance with the preceding
sentence, any payments of Receivables received by such Grantor shall be
forthwith (and in any event within two (2) Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in an account maintained under the sole dominion
and control of the Collateral Agent, and until so turned over, all amounts and
proceeds (including checks and other instruments) received by such Grantor in
respect of the Receivables, any Supporting Obligation or Collateral Support
shall be received in trust for the benefit of the Collateral Agent hereunder and
shall be segregated from other funds of such Grantor and such Grantor shall not
adjust, settle or compromise the amount or payment of any Receivable, or release
wholly or partly any Account Debtor or obligor thereof, or allow any credit or
discount thereon.

6.6 Pledged Equity Interests, Investment Related Property.

(a) except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Pledged Equity Interest or other
Investment Related Property upon the merger, consolidation, liquidation or
dissolution of any issuer of any Pledged Equity Interest or Investment Related
Property, then (a) such dividends, interest or distributions and securities or
other property shall be included in the definition of Collateral without further
action and (b) such Grantor shall immediately take all steps, if any, necessary
or advisable to ensure the validity, perfection, priority and, if applicable,
control of the Collateral Agent over such Investment Related Property
(including, without limitation, delivery thereof to the Collateral Agent) and
pending any such action such Grantor shall be deemed to hold such dividends,
interest, distributions, securities or other property in trust for the benefit
of the Collateral Agent and shall segregate such dividends, distributions,
Securities or other property from all other property of such Grantor.
Notwithstanding the foregoing, so long as no Event of Default shall have
occurred and be continuing, the Collateral Agent authorizes each Grantor to
retain all ordinary cash dividends and distributions paid in the normal course
of the business of the issuer and consistent with the past practice of the
issuer and all scheduled payments of interest;

 

16



--------------------------------------------------------------------------------

(b) Voting.

(i) So long as no Event of Default shall have occurred and be continuing, except
as otherwise provided under the covenants and agreements relating to Investment
Related Property in this Agreement or elsewhere herein or in the Loan Agreement,
each Grantor shall be entitled to exercise or refrain from exercising any and
all voting and other consensual rights pertaining to the Investment Related
Property or any part thereof for any purpose not inconsistent with the terms of
this Agreement or the Loan Agreement; and

(ii) Upon the occurrence and during the continuation of an Event of Default and
upon prior written notice from the Collateral Agent to such Grantor of the
Collateral Agent’s intention to exercise such rights:

 

  (1) all or any of the rights of each Grantor to exercise or refrain from
exercising the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant hereto shall, to the extent specified in such
notice, cease and all such rights shall thereupon become vested in the
Collateral Agent who shall thereupon have the sole right to exercise such voting
and other consensual rights; and

 

  (2) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 8.1.

(iii) From and after the execution of this Agreement, the right to vote with
respect to any Material Action shall be vested exclusively in Collateral Agent
until the payment in full of all Secured Obligations and the cancellation or
termination of the Commitments. To this end, each Grantor hereby irrevocably
constitutes and appoints Collateral Agent the proxy and attorney-in-fact of such
Grantor, with full power of substitution, to vote, and to act with respect to,
any and all Pledged Equity Interests standing in the name of such Grantor or
with respect to which such Grantor is entitled to vote and act, subject to the
agreement that such proxy contained in this subsection (iii) may be exercised
only with respect to Material Actions. The proxy herein granted is coupled with
an interest, is irrevocable, and shall continue until the payment in full of all
Secured Obligations and the cancellation or termination of the Commitments.

(c) except as expressly permitted by the Loan Agreement, without the prior
written consent of the Collateral Agent, it shall not vote to enable or take any
other action to: (i) amend or terminate any partnership agreement, limited
liability company agreement, certificate of incorporation, by-laws or other
organizational documents in any way that materially changes the rights of such
Grantor with respect to any Investment Related Property or adversely affects the
validity, perfection or priority of the Collateral Agent’s security interest,
(ii) permit any issuer of any Pledged Equity Interest to issue any additional
stock, partnership interests, limited liability company interests or other
Equity Interests of any nature or to issue securities convertible into or
granting the right of purchase or exchange for any stock or other Equity
Interest of any nature of such issuer, (iii) other than as permitted

 

17



--------------------------------------------------------------------------------

under the Loan Agreement, permit any issuer of any Pledged Equity Interest to
dispose of all or a material portion of their assets, (iv) waive any default
under or breach of any terms of organizational document relating to the issuer
of any Pledged Equity Interest or the terms of any Pledged Debt, or (v) cause
any issuer of any Pledged Partnership Interests or Pledged LLC Interests which
are not securities (for purposes of the UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the UCC; provided,
however, notwithstanding the foregoing, if any issuer of any Pledged Partnership
Interests or Pledged LLC Interests takes any such action in violation of the
foregoing in this clause (c), such Grantor shall promptly notify the Collateral
Agent in writing of any such election or action and, in such event, shall take
all steps necessary or advisable to establish the Collateral Agent’s “control”
thereof; and

(d) except as expressly permitted by the Loan Agreement, without the prior
written consent of the Collateral Agent, it shall not permit any issuer of any
Pledged Equity Interest to merge or consolidate unless (i) such issuer creates a
security interest that is perfected by a filed financing statement (that is not
effective solely under section 9-508 of the UCC) in collateral in which such new
debtor has or acquires rights, (ii) all the outstanding capital stock or other
Equity Interests of the surviving or resulting corporation, limited liability
company, partnership or other entity is, upon such merger or consolidation,
pledged hereunder and no cash, securities or other property is distributed in
respect of the outstanding Equity Interests of any other constituent Grantor and
(iii) Grantor promptly complies with the delivery and control requirements of
Section 4 hereof.

SECTION 7. FURTHER ASSURANCES; ADDITIONAL GRANTORS.

7.1 Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Collateral Agent may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted hereby or to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, each Grantor
shall:

(i) file such financing or continuation statements, or amendments thereto,
record security interests in Intellectual Property and execute and deliver such
other agreements, instruments, endorsements, powers of attorney or notices, as
may be necessary or desirable, or as the Collateral Agent may reasonably
request, in order to effect, reflect, perfect and preserve the security
interests granted or purported to be granted hereby;

(ii) take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in any
Intellectual Property with any intellectual property registry in which said
Intellectual Property is registered or issued or in which an application for
registration or issuance is pending, including, without limitation, the United
States Patent and Trademark Office, the United States Copyright Office, the
various Secretaries of State, and the foreign counterparts on any of the
foregoing;

(iii) at any reasonable time, upon request by the Collateral Agent, assemble the
Collateral and allow inspection of the Collateral by the Collateral Agent, or
persons designated by the Collateral Agent;

 

18



--------------------------------------------------------------------------------

(iv) at the Collateral Agent’s request, appear in and defend any action or
proceeding that may affect such Grantor’s title to or the Collateral Agent’s
security interest in all or any part of the Collateral; and

(v) furnish the Collateral Agent with such information regarding the Collateral,
including, without limitation, the location thereof, as the Collateral Agent may
reasonably request from time to time.

(b) Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
and amendments and supplements to any of the foregoing, in any jurisdictions and
with any filing offices as the Collateral Agent may determine, in its sole
discretion, are necessary or advisable to perfect or otherwise protect the
security interest granted to the Collateral Agent herein. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Collateral Agent may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted to the Collateral Agent herein,
including, without limitation, describing such property as “all assets, whether
now owned or hereafter acquired, developed or created” or words of similar
effect. Each Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail.

7.2 Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Pledge Supplement. Upon delivery of any
such Pledge Supplement to the Collateral Agent, notice of which is hereby waived
by Grantors, each Additional Grantor shall be a Grantor and shall be as fully a
party hereto as if Additional Grantor were an original signatory hereto. Each
Grantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of Collateral Agent not to cause any Subsidiary
of Borrower to become an Additional Grantor hereunder. This Agreement shall be
fully effective as to any Grantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become a Grantor hereunder.

SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

8.1 Power of Attorney. Each Grantor hereby irrevocably appoints the Collateral
Agent (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, the Collateral Agent or otherwise, from time to
time in the Collateral Agent’s discretion to take any action and to execute any
instrument that the Collateral Agent may deem reasonably necessary or advisable
to accomplish the purposes of this Agreement, including, without limitation, the
following:

(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to the Loan Agreement;

(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

19



--------------------------------------------------------------------------------

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
Chattel Paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in any Intellectual Property in the name of such Grantor as debtor;

(g) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and

(h) (i) upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal with or realize upon any of the Collateral as fully
and completely as though the Collateral Agent were the absolute owner thereof
for all purposes, and (ii) do, at the Collateral Agent’s option and such
Grantor’s expense, at any time or from time to time, all acts and things that
the Collateral Agent deems reasonably necessary to protect or preserve the
Collateral and the Collateral Agent’s security interest therein in order to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

8.2 No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any other Secured Party to exercise any such powers. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.

8.3 Appointment Pursuant to Loan Agreement. The Collateral Agent has been
appointed as collateral agent pursuant to the Loan Agreement. The rights,
duties, privileges, immunities and indemnities of the Collateral Agent hereunder
are subject to the provisions of the Loan Agreement.

SECTION 9. REMEDIES.

9.1 Generally.

 

20



--------------------------------------------------------------------------------

(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or in any other Loan Document
(including, without limitations, in the Control Agreement or any other control
agreements in effect from time to time with respect to any Deposit Accounts or
Securities Accounts) or otherwise available to it at law or in equity, all the
rights and remedies of the Collateral Agent on default under the UCC (whether or
not the UCC applies to the affected Collateral) to collect, enforce or satisfy
any Secured Obligations then owing, whether by acceleration or otherwise, and
also may pursue any of the following separately, successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties;

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable.

(b) The Collateral Agent or any other Secured Party may be the purchaser of any
or all of the Collateral at any public or private (to the extent the portion of
the Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives any
claims against the Collateral Agent arising by reason of the fact that

 

21



--------------------------------------------------------------------------------

the price at which any Collateral may have been sold at such a private sale was
less than the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Collateral Agent to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 9.1(b) will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 9.1(b)
shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no default has occurred
giving rise to the Secured Obligations becoming due and payable prior to their
stated maturities. Nothing in this Section 9.1(b) shall in any way limit the
rights of the Collateral Agent hereunder.

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

9.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Collateral Agent in the event that an
Event of Default shall have occurred and not otherwise been waived, and the
maturity of the Obligations shall have been accelerated pursuant to Section 9 of
the Loan Agreement and in respect of any sale of, any collection from, or other
realization upon all or any part of the Collateral shall be applied in full or
in part by the Collateral Agent against, the Secured Obligations in the order of
priority set forth in Section 9.3(c)(ii) of the Loan Agreement.

9.3 Sales on Credit. If Collateral Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Collateral Agent and applied to indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, Collateral Agent may
resell the Collateral and Grantor shall be credited with proceeds of the sale.

9.4 Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Collateral Agent may be compelled, with respect to any sale
of all or any part of the Investment Related Property conducted without prior
registration or qualification of such Investment Related Property under the
Securities Act and/or such state securities laws, to limit purchasers to those
who will agree, among other things, to acquire the Investment Related Property
for their own account, for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Grantor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Investment Related Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it. If the Collateral
Agent determines to exercise its right to sell any or all of the Investment
Related Property, upon written request, each Grantor shall and shall cause each
issuer of any Pledged Stock to be sold hereunder, each partnership and each
limited liability company from time to time to furnish to the Collateral Agent
all such information as the Collateral Agent may request in order to

 

22



--------------------------------------------------------------------------------

determine the number and nature of interest, shares or other instruments
included in the Investment Related Property which may be sold by the Collateral
Agent in exempt transactions under the Securities Act and the rules and
regulations of the Securities and Exchange Commission thereunder, as the same
are from time to time in effect.

9.5 Cash Proceeds; Deposit Accounts. (a) Each Grantor shall deposit and cause to
be deposited all proceeds of any Collateral received by it consisting of cash,
checks and other near-cash items (collectively, “Cash Proceeds”) into a Secured
Account. Upon the occurrence and during the continuance of any Event of Default,
any Cash Proceeds received by the Collateral Agent (whether from a Grantor or
otherwise) may, in the sole discretion of the Collateral Agent, (A) be held by
the Collateral Agent for the ratable benefit of the Secured Parties, as
collateral security for the Secured Obligations (whether matured or unmatured)
and/or (B) then or at any time thereafter may be applied by the Collateral Agent
against the Secured Obligations then due and owing.

(b) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may apply the balance from any Deposit Account or instruct the
bank at which any Deposit Account is maintained to pay the balance of any
Deposit Account to or for the benefit of the Collateral Agent.

SECTION 10. COLLATERAL AGENT.

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
each Lender and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Loan Agreement. In furtherance of the
foregoing provisions of this Section 10, each Secured Party, by its acceptance
of the benefits hereof, agrees that it shall have no right individually to
realize upon any of the Collateral hereunder, it being understood and agreed by
such Secured Party that all rights and remedies hereunder may be exercised
solely by the Collateral Agent for the benefit of Secured Parties in accordance
with the terms of this Section 10. The provisions of the Loan Agreement relating
to the Collateral Agent including, without limitation, the provisions relating
to resignation or removal of the Collateral Agent and the powers and duties and
immunities of the Collateral Agent are incorporated herein by this reference and
shall survive any termination of the Loan Agreement.

SECTION 11. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations and the cancellation or termination of the Commitments, be binding
upon each Grantor, its successors and assigns, and inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and its successors, transferees and assigns. Without limiting
the generality of the foregoing, but subject to the terms of the Loan Agreement,
any Lender may assign or otherwise transfer any Advances held by it to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to Lenders herein or otherwise. Upon the
payment in full of all Secured Obligations (other than Contingent Indemnity
Obligations) and the cancellation or termination of the Commitments, the
security interest granted hereby shall automatically terminate hereunder and of
record and all the rights to the Collateral shall revert to the Grantors. Upon
any such termination the Collateral Agent shall, at the Grantors’ expense,
execute and deliver to the Grantors or otherwise authorize the filing of such
documents as the Grantors shall reasonably request, including financing
statement amendments to evidence such termination. Upon any disposition of
property permitted by the Loan Agreement, the Liens granted herein shall be
deemed to be automatically released and such property shall automatically revert

 

23



--------------------------------------------------------------------------------

to the applicable Grantor with no further action on the part of any Person. The
Collateral Agent shall, at the applicable Grantor’s expense, execute and deliver
or otherwise authorize the filing of such documents as such Grantor shall
reasonably request, in form and substance reasonably satisfactory to the
Collateral Agent, including financing statement amendments to evidence such
release.

SECTION 12. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, the Collateral Agent may itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by each Grantor under Section 10.16 of the
Loan Agreement.

SECTION 13. MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 11 of the Loan Agreement. No failure or delay on the
part of the Collateral Agent in the exercise of any power, right or privilege
hereunder or under any other Loan Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. All rights and remedies existing under this Agreement and the other
Loan Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists. This Agreement shall be binding upon and inure to the benefit
of the Collateral Agent and the Grantors and their respective successors and
assigns. No Grantor shall, without the prior written consent of the Collateral
Agent given in accordance with the Loan Agreement, assign any right, duty or
obligation hereunder. This Agreement and the other Loan Documents embody the
entire agreement and understanding between the Grantors and the Collateral Agent
and supersede all prior agreements and understandings between such parties
relating to the subject matter hereof and thereof. Accordingly, the Loan
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

24



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE
STATE OF NEW YORK.

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR
PROCEEDING BY ANY MEANS PERMITTED BY APPLICABLE LAW, INCLUDING, WITHOUT
LIMITATION, BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS FOR NOTICES AS SET FORTH IN
SECTION 11 OF THE LOAN AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS
AFTER SUCH MAILING. THE LOAN PARTIES AGREE THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY SECURED PARTY TO SERVICE OF PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER JURISDICTION. EACH LOAN
PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY
HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.

[SIGNATURE PAGES TO FOLLOW]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

SAFEGUARD SCIENTIFICS, INC.,

as Grantor

By:                                         
                                     Name:   Title:  

SAFEGUARD SCIENTIFICS (DELAWARE), INC.,

as Grantor

By:                                         
                                     Name:   Title:  

SAFEGUARD DELAWARE, INC.,

as Grantor

By:                                         
                                     Name:   Title:  

SAFEGUARD TECHNOLOGIES, INC.,

as Grantor

By:                                          
                                    Name:   Title:  

 

26



--------------------------------------------------------------------------------

SFE PROPERTIES, INC.,

as Grantor

By:                                          
                                    Name:   Title:   SAFEGUARD CAPITAL
MANAGEMENT, INC., as Grantor By:                                          
                                    Name:   Title:  

SSI PARTNERSHIP HOLDINGS (PENNSYLVANIA), INC.,

as Grantor

By:                                          
                                    Name:   Title:  

SSI MANAGEMENT COMPANY, INC.,

as Grantor

By:                                          
                                    Name:   Title:  

SAFEGUARD FUND MANAGEMENT, INC.,

as Grantor

By:                                          
                                    Name:   Title:  

 

27



--------------------------------------------------------------------------------

SAFEGUARD DELAWARE II, INC.,

as Grantor

By:                                          
                                    Name:   Title:  

SAFEGUARD PM SPV, INC.,

as Grantor

By:                                          
                                    Name:   Title:  

HPS INVESTMENT PARTNERS, LLC,

as Collateral Agent

By:                                          
                                          Authorized Signatory

 

 

28



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AND SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] [corporation] (the “Grantor”) pursuant to the
Pledge and Security Agreement, dated as of May 11, 2017 (as it may be from time
to time amended, restated, modified or supplemented, the “Pledge and Security
Agreement”), among Safeguard Scientifics, Inc., the other Grantors named
therein, and HPS Investment Partners, LLC, as the Collateral Agent. Capitalized
terms used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Pledge and Security Agreement.

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Pledge and Security Agreement of, and does hereby grant to the Collateral Agent,
a security interest in all of Grantor’s right, title and interest in, to and
under all Collateral to secure the Secured Obligations, in each case whether now
or hereafter existing or in which Grantor now has or hereafter acquires an
interest and wherever the same may be located. Grantor represents and warrants
that the attached Supplements to Schedules accurately and completely set forth
all additional information required to be provided pursuant to the Security
Agreement and hereby agrees that such Supplements to Schedules shall constitute
part of the Schedules to the Security Agreement.

THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS PLEDGE SUPPLEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, GRANTOR HEREBY IRREVOCABLY ACCEPTS IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. GRANTOR HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY
ANY MEANS PERMITTED BY APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
THE BORROWER AT ITS ADDRESS FOR NOTICES AS SET FORTH IN SECTION 11 OF THE LOAN
AND GUARANTY AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER
SUCH MAILING. THE LOAN PARTIES AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF ANY SECURED PARTY TO SERVICE OF PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST ANY LOAN PARTY IN ANY OTHER JURISDICTION. EACH LOAN PARTY HEREBY
EXPRESSLY AND



--------------------------------------------------------------------------------

IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT
ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF
ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, GRANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS PLEDGE SUPPLEMENT.

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

[NAME OF GRANTOR] By:                                          
                                    Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

TO PLEDGE AND SECURITY AGREEMENT

SECURITIES ACCOUNT CONTROL AGREEMENT

This Securities Account Control Agreement dated as of [                ],
20[    ] (this “Agreement”) among [                                ] (the
“Debtor”), [HPS Investment Partners, LLC], as collateral agent for the Secured
Parties (together with its successors and assigns, the “Collateral Agent”) and
[                                ], in its capacity as a “securities
intermediary” as defined in Section 8-102 of the UCC (in such capacity, the
“Securities Intermediary”). Capitalized terms used but not defined herein shall
have the meaning assigned thereto in the Pledge and Security Agreement, dated
[as of the date hereof], among the Debtor, the other Grantors party thereto and
the Collateral Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Pledge and Security Agreement”). All references herein
to the “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York.

Section 1. Establishment of Securities Account. The Securities Intermediary
hereby confirms and agrees that:

(a) The Securities Intermediary has established account number [IDENTIFY ACCOUNT
NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Securities Account”) and the Securities Intermediary
shall not change the name or account number of the Securities Account without
the prior written consent of the Collateral Agent;

(b) All securities or other property underlying any financial assets credited to
the Securities Account shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any financial asset credited to the Securities Account be
registered in the name of the Debtor, payable to the order of the Debtor or
specially indorsed to the Debtor except to the extent the foregoing have been
specially indorsed to the Securities Intermediary or in blank;

(c) All property delivered to the Securities Intermediary pursuant to the Pledge
and Security Agreement will be promptly credited to the Securities Account; and

(d) The Securities Account is a “securities account” within the meaning of
Section 8-501 of the UCC.

Section 2. “Financial Assets” Election. The Securities Intermediary hereby
agrees that each item of property (including, without limitation, any investment
property, financial asset, security, instrument, general intangible or cash)
credited to the Securities Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC.

Section 3. Control of the Securities Account. If at any time the Securities
Intermediary shall receive any order from the Collateral Agent directing
transfer or redemption of any financial asset relating to the Securities
Account, the Securities Intermediary shall comply with such entitlement order
without further consent by the Debtor or any other person. If the Debtor is
otherwise entitled to issue entitlement orders and such orders conflict with any
entitlement order issued by the Collateral Agent, the Securities Intermediary
shall follow the orders issued by the Collateral Agent.



--------------------------------------------------------------------------------

Section 4. Subordination of Lien; Waiver of Set-Off. In the event that the
Securities Intermediary has or subsequently obtains by agreement, by operation
of law or otherwise a security interest in the Securities Account or any
security entitlement credited thereto, the Securities Intermediary hereby agrees
that such security interest shall be subordinate to the security interest of the
Collateral Agent. The financial assets and other items deposited to the
Securities Account will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any person other than the Collateral Agent (except
that the Securities Intermediary may set off (i) all amounts due to the
Securities Intermediary in respect of customary fees and expenses for the
routine maintenance and operation of the Securities Account and (ii) the face
amount of any checks which have been credited to such Securities Account but are
subsequently returned unpaid because of uncollected or insufficient funds).

Section 5. Choice of Law. THIS AGREEMENT AND THE SECURITIES ACCOUNT (INCLUDING
ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT
MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK. Regardless of any provision in any other
agreement, for purposes of the UCC, New York shall be deemed to be the
Securities Intermediary’s jurisdiction (within the meaning of Section 8-110 of
the UCC) and the Securities Account (as well as the securities entitlements
related thereto) shall be governed by the laws of the State of New York.

Section 6. Conflict with Other Agreements.

(a) In the event of any conflict between this Agreement (or any portion thereof)
and any other agreement now existing or hereafter entered into, the terms of
this Agreement shall prevail;

(b) No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto;

(c) The Securities Intermediary hereby confirms and agrees that:

(i) There are no other control agreements entered into between the Securities
Intermediary and the Debtor with respect to the Securities Account;

(ii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other person relating to the Securities
Account and/or any financial assets credited thereto pursuant to which it has
agreed to comply with entitlement orders (as defined in Section 8-102(a)(8) of
the UCC) of such other person; and

(iii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with the Debtor or the Collateral Agent purporting
to limit or condition the obligation of the Securities Intermediary to comply
with entitlement orders as set forth in Section 3 hereof.



--------------------------------------------------------------------------------

Section 7. Adverse Claims. Except for the claims and interest of the Collateral
Agent and of the Debtor in the Securities Account, the Securities Intermediary
does not know of any claim to, or interest in, the Securities Account or in any
“financial asset” (as defined in Section 8-102(a) of the UCC) credited thereto.
If any person asserts any lien, encumbrance or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against the Securities Account or in any financial asset carried
therein, the Securities Intermediary will promptly notify the Collateral Agent
and the Debtor thereof.

Section 8. Maintenance of Securities Account. In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor entitlement orders as
agreed in Section 3 hereof, the Securities Intermediary agrees to maintain the
Securities Account as follows:

(a) Notice of Sole Control. If at any time the Collateral Agent delivers to the
Securities Intermediary a Notice of Sole Control in substantially the form set
forth in Exhibit A hereto, the Securities Intermediary agrees that after receipt
of such notice, it will take all instruction with respect to the Securities
Account solely from the Collateral Agent.

(b) Voting Rights. Until such time as the Securities Intermediary receives a
Notice of Sole Control pursuant to subsection (a) of this Section 8, the Debtor
shall direct the Securities Intermediary with respect to the voting of any
financial assets credited to the Securities Account.

(c) Permitted Investments. Until such time as the Securities Intermediary
receives a Notice of Sole Control signed by the Collateral Agent, the Debtor
shall direct the Securities Intermediary with respect to the selection of
investments to be made for the Securities Account; provided, however, that the
Securities Intermediary shall not honor any instruction to purchase any
investments other than investments of a type described on Exhibit B hereto.

(d) Statements and Confirmations. The Securities Intermediary will promptly send
copies of all statements, confirmations and other correspondence concerning the
Securities Account and/or any financial assets credited thereto simultaneously
to each of the Debtor and the Collateral Agent at the address for each set forth
in Section 12 of this Agreement.

(e) Tax Reporting. All items of income, gain, expense and loss recognized in the
Securities Account shall be reported to the Internal Revenue Service and all
state and local taxing authorities under the name and taxpayer identification
number of the Debtor.

Section 9. Representations, Warranties and Covenants of the Securities
Intermediary. The Securities Intermediary hereby makes the following
representations, warranties and covenants:

(a) The Securities Account has been established as set forth in Section 1 above
and such Securities Account will be maintained in the manner set forth herein
until termination of this Agreement; and

(b) This Agreement is the valid and legally binding obligation of the Securities
Intermediary.

Section 10. Indemnification of Securities Intermediary. The Debtor and the
Collateral Agent hereby agree that (a) the Securities Intermediary is released
from any and all liabilities to the Debtor and the Collateral Agent arising from
the terms of this Agreement and the compliance of the Securities Intermediary
with the terms hereof, except to the extent that such liabilities arise from the
Securities Intermediary’s negligence and (b) the Debtor, its successors and
assigns shall at all times indemnify and save harmless the Securities
Intermediary from and



--------------------------------------------------------------------------------

against any and all claims, actions and suits of others arising out of the terms
of this Agreement or the compliance of the Securities Intermediary with the
terms hereof, except to the extent that such arises from the Securities
Intermediary’s negligence, and from and against any and all liabilities, losses,
damages, costs, charges, counsel fees and other expenses of every nature and
character arising by reason of the same, until the termination of this
Agreement.

Section 11. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Collateral Agent may assign its rights
hereunder only with the express written consent of the Securities Intermediary
and by sending written notice of such assignment to the Debtor.

Section 12. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

Debtor:   [Name and Address of Debtor]     Attention:
[                              ]     Telecopier:
[                              ]   Collateral Agent:   [Name and Address of
Collateral Agent]     Attention: [                              ]    
Telecopier: [                              ]   Securities Intermediary:   [Name
and Address of Securities Intermediary]     Attention:
[                            ]     Telecopier: [                            ]  

Any party may change its address for notices in the manner set forth above.

Section 13. Termination. The obligations of the Securities Intermediary to the
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interest of the Collateral Agent in the Securities Account has been
terminated pursuant to the terms of the Security Agreement and the Collateral
Agent has notified the Securities Intermediary of such termination in writing.
The Collateral Agent agrees to provide Notice of Termination in substantially
the form of Exhibit C hereto to the Securities Intermediary upon the request of
the Debtor on or after the termination of the Collateral Agent’s security
interest in the Securities Account pursuant to the terms of the Security
Agreement. The termination of this Agreement shall not terminate the Securities
Account or alter the obligations of the Securities Intermediary to the Debtor
pursuant to any other agreement with respect to the Securities Account.

Section 14. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Account
Control Agreement to be executed as of the date first above written by their
respective officers thereunto duly authorized.

 

[DEBTOR],   as Debtor   By:                                          
                                    Name:   Title:  

[HPS INVESTMENT PARTNERS, LLC],

as Collateral Agent

By:                                          
                                          Authorized Signatory  

[NAME OF SECURITIES INTERMEDIARY],

as Securities Intermediary

By:                                          
                                    Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

TO SECURITIES ACCOUNT CONTROL AGREEMENT

[Letterhead of Collateral Agent]

[Date]

[Name and Address of Securities Intermediary]

Attention: [                                    ]

Re: Notice of Sole Control

Ladies and Gentlemen:

As referenced in the Securities Account Control Agreement dated as of
[        ], 20[    ] among [Name of Debtor] (the “Debtor”), you and the
undersigned (a copy of which is attached), we hereby give you notice of our sole
control over securities account number [                    ] (the “Securities
Account”) and all financial assets credited thereto. You are hereby instructed
not to accept any direction, instructions or entitlement orders with respect to
the Securities Account or the financial assets credited thereto from any person
other than the undersigned, unless otherwise ordered by a court of competent
jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours,

[HPS Investment Partners, LLC],

as Collateral Agent

By:                                          
                                   

      Authorized Signatory

cc: [Name of Debtor]



--------------------------------------------------------------------------------

EXHIBIT B

TO SECURITIES ACCOUNT CONTROL AGREEMENT

Permitted Investments

[TO COME]



--------------------------------------------------------------------------------

EXHIBIT C

TO SECURITIES ACCOUNT CONTROL AGREEMENT

[Letterhead of the Collateral Agent]

[Date]

[Name and Address of Securities Intermediary]

Attention: [                            ]

Re: Termination of Securities Account Control Agreement

You are hereby notified that the Securities Account Control Agreement dated as
of [        ], 20[    ] among you, [Name of Debtor] (the “Debtor”) and the
undersigned (a copy of which is attached) is terminated and you have no further
obligations to the undersigned pursuant to such Agreement. Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to account number(s)
[                                    ] from the Debtor. This notice terminates
any obligations you may have to the undersigned with respect to such account,
however nothing contained in this notice shall alter any obligations which you
may otherwise owe to the Debtor pursuant to any other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours,

[HPS Investment Partners, LLC],

as Collateral Agent

By:                                          
                                   

 

Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT C

TO PLEDGE AND SECURITY AGREEMENT

DEPOSIT ACCOUNT CONTROL AGREEMENT

This Deposit Account Control Agreement dated as of [        ], 20[    ] (this
“Agreement”) among [                    ] (the “Debtor”), [                ], as
collateral agent for the Secured Parties (together with its successors and
assigns, the “Collateral Agent”) and [                    ], in its capacity as
a “bank” as defined in Section 9-102 of the UCC (in such capacity, the
“Financial Institution”). Capitalized terms used but not defined herein shall
have the meaning assigned thereto in the Pledge and Security Agreement, dated
[as of the date hereof], between the Debtor, the other Grantors party thereto
and the Collateral Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Pledge and Security Agreement”). All references
herein to the “UCC” shall mean the Uniform Commercial Code as in effect in the
State of [New York].

Section 1. Establishment of Deposit Account. The Financial Institution hereby
confirms and agrees that:

(a) The Financial Institution has established account number [IDENTIFY ACCOUNT
NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Deposit Account”) and the Financial Institution shall
not change the name or account number of the Deposit Account without the prior
written consent of the Collateral Agent and, prior to delivery of a Notice of
Sole Control in substantially the form set forth in Exhibit A hereto, the
Debtor; and

(b) The Deposit Account is a “deposit account” within the meaning of Section
9-102(a)(29) of the UCC.

Section 2. Control of the Deposit Account. If at any time the Financial
Institution shall receive any instructions originated by the Collateral Agent
directing the disposition of funds in the Deposit Account, the Financial
Institution shall comply with such instructions without further consent by the
Debtor or any other person. The Financial Institution hereby acknowledges that
it has received notice of the security interest of the Collateral Agent in the
Deposit Account and hereby acknowledges and consents to such lien. If the Debtor
is otherwise entitled to issue instructions and such instructions conflict with
any instructions issued the Collateral Agent, the Financial Institution shall
follow the instructions issued by the Collateral Agent.

Section 3. Subordination of Lien; Waiver of Set-Off. In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
law or otherwise a security interest in the Deposit Account or any funds
credited thereto, the Financial Institution hereby agrees that such security
interest shall be subordinate to the security interest of the Collateral Agent.
Money and other items credited to the Deposit Account will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any person
other than the Collateral Agent (except that the Financial Institution may set
off (i) all amounts due to the Financial Institution in respect of customary
fees and expenses for the routine maintenance and operation of the Deposit
Account and (ii) the face amount of any checks which have been credited to such
Deposit Account but are subsequently returned unpaid because of uncollected or
insufficient funds).



--------------------------------------------------------------------------------

Section 4. Choice of Law. THIS AGREEMENT AND THE DEPOSIT ACCOUNT (INCLUDING ANY
CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN
THE LAW OF THE STATE OF NEW YORK. Regardless of any provision in any other
agreement, for purposes of the UCC, New York shall be deemed to be the Financial
Institution’s jurisdiction (within the meaning of Section 9-304 of the UCC) and
the Deposit Account shall be governed by the laws of the State of New York.

Section 5. Conflict with Other Agreements.

(a) In the event of any conflict between this Agreement (or any portion thereof)
and any other agreement now existing or hereafter entered into, the terms of
this Agreement shall prevail;

(b) No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto; and

(c) The Financial Institution hereby confirms and agrees that:

(i)    There are no other agreements entered into between the Financial
Institution and the Debtor with respect to the Deposit Account [other than
                    ]; and

(ii)    It has not entered into, and until the termination of this Agreement,
will not enter into, any agreement with any other person relating the Deposit
Account and/or any funds credited thereto pursuant to which it has agreed to
comply with instructions originated by such persons as contemplated by
Section 9-104 of the UCC.

Section 6. Adverse Claims. The Financial Institution does not know of any liens,
claims or encumbrances relating to the Deposit Account. If any person asserts
any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against the
Deposit Account, the Financial Institution will promptly notify the Collateral
Agent and the Debtor thereof.

Section 7. Maintenance of Deposit Account . In addition to, and not in lieu of,
the obligation of the Financial Institution to honor instructions as set forth
in Section 2 hereof, the Financial Institution agrees to maintain the Deposit
Account as follows:

(a) Notice of Sole Control. If at any time the Collateral Agent delivers to the
Financial Institution a Notice of Sole Control in substantially the form set
forth in Exhibit A hereto, the Financial Institution agrees that after receipt
of such notice, it will take all instruction with respect to the Deposit Account
solely from the Collateral Agent.

(b) Statements and Confirmations. The Financial Institution will promptly send
copies of all statements, confirmations and other correspondence concerning the
Deposit Account simultaneously to each of the Debtor and the Collateral Agent at
the address for each set forth in Section 11 of this Agreement; and



--------------------------------------------------------------------------------

(c) Tax Reporting. All interest, if any, relating to the Deposit Account, shall
be reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Debtor.

Section 8. Representations, Warranties and Covenants of the Financial
Institution. The Financial Institution hereby makes the following
representations, warranties and covenants:

(a) The Deposit Account has been established as set forth in Section 1 and such
Deposit Account will be maintained in the manner set forth herein until
termination of this Agreement; and

(b) This Agreement is the valid and legally binding obligation of the Financial
Institution.

Section 9. Indemnification of Financial Institution. The Debtor and the
Collateral Agent hereby agree that (a) the Financial Institution is released
from any and all liabilities to the Debtor and the Collateral Agent arising from
the terms of this Agreement and the compliance of the Financial Institution with
the terms hereof, except to the extent that such liabilities arise from the
Financial Institution’s negligence and (b) the Debtor, its successors and
assigns shall at all times indemnify and save harmless the Financial Institution
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Financial Institution with
the terms hereof, except to the extent that such arises from the Financial
Institution’s negligence, and from and against any and all liabilities, losses,
damages, costs, charges, counsel fees and other expenses of every nature and
character arising by reason of the same, until the termination of this
Agreement.

Section 10. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Collateral Agent may assign its rights
hereunder only with the express written consent of the Financial Institution and
by sending written notice of such assignment to the Debtor.

Section 11 Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

Debtor:                       [Name and Address of Debtor]

                                    Attention: [                            ]

                                    Telecopier: [                            ]

Collateral Agent:       [Name and Address of Collateral Agent]

                                    Attention: [                            ]

                                    Telecopier: [                            ]

Financial Institution: [Name and Address of Financial Institution]

                                   Attention: [                            ]

                                   Telecopier: [                            ]



--------------------------------------------------------------------------------

Any party may change its address for notices in the manner set forth above.

Section 12. Termination. The obligations of the Financial Institution to the
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interest of the Collateral Agent in the Deposit Account has been
terminated pursuant to the terms of the Pledge and Security Agreement and the
Collateral Agent has notified the Financial Institution of such termination in
writing. The Collateral Agent agrees to provide Notice of Termination in
substantially the form of Exhibit B hereto to the Financial Institution upon the
request of the Debtor on or after the termination of the Collateral Agent’s
security interest in the Deposit Account pursuant to the terms of the Pledge and
Security Agreement. The termination of this Agreement shall not terminate the
Deposit Account or alter the obligations of the Financial Institution to the
Debtor pursuant to any other agreement with respect to the Deposit Account.

Section 13. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

IN WITNESS WHEREOF, the parties hereto have caused this Deposit Account Control
Agreement to be executed as of the date first above written by their respective
officers thereunto duly authorized.

 

[DEBTOR],

as Debtor

By:                                          
                                    Name:   Title:  

[HPS INVESTMENT PARTNERS, LLC],

as Collateral Agent

By:                                          
                                          Authorized Signatory

[NAME OF FINANCIAL INSTITUTION],

as Financial Institution

By:                                          
                                    Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

TO DEPOSIT ACCOUNT CONTROL AGREEMENT

[Letterhead of Collateral Agent]

[Date]

[Name and Address of Financial Institution]

Attention: [                            ]

Re: Notice of Sole Control

Ladies and Gentlemen:

As referenced in the Deposit Account Control Agreement dated as of [        ],
20[    ] among [Name of Debtor] (the “Debtor”), you and the undersigned (a copy
of which is attached), we hereby give you notice of our sole control over
deposit account number [                        ] (the “Deposit Account”) and
all financial assets credited thereto. You are hereby instructed not to accept
any direction, instructions or entitlement orders with respect to the Deposit
Account or the financial assets credited thereto from any person other than the
undersigned, unless otherwise ordered by a court of competent jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours,

[HPS Investment Partners, LLC],

as Collateral Agent

By:                                          
                                   

      Authorized Signatory

cc: [Name of Debtor]



--------------------------------------------------------------------------------

EXHIBIT B

TO DEPOSIT ACCOUNT CONTROL AGREEMENT

[Letterhead of the Collateral Agent]

[Date]

[Name and Address of Financial Institution]

Attention: [                            ]

Re: Termination of Deposit Account Control Agreement

You are hereby notified that the Deposit Account Control Agreement dated as of
[        ], 20[    ] among [Name of Debtor] (the “Debtor”), you and the
undersigned (a copy of which is attached) is terminated and you have no further
obligations to the undersigned pursuant to such Agreement. Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to account number(s) [                            ] from
the Debtor. This notice terminates any obligations you may have to the
undersigned with respect to such account, however nothing contained in this
notice shall alter any obligations which you may otherwise owe to the Debtor
pursuant to any other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours,

[HPS Investment Partners, LLC],

as Collateral Agent

By:                                                            
                 

      Authorized Signatory